t c summary opinion united_states tax_court john c armbrust petitioner v commissioner of internal revenue respondent docket no 8231-08s filed date john c armbrust pro_se david s weiner for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a federal_income_tax deficiency of dollar_figure for the sole issue for decision is whether petitioner is liable for a 10-percent additional tax for a dollar_figure premature_distribution from his employer’s qualified_retirement_plan background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in illinois when he filed his petition in petitioner earned dollar_figure working as a traffic manager for armbrust paper tubes inc apt a manufacturer of paper packaging shipping and storage products petitioner’s grandfather started the business tired of living in apartments and paying rent with no equity to show for the payments petitioner decided to buy a house he found one he liked outside chicago settling on a purchase_price of dollar_figure however because of his low credit rating petitioner was not able to obtain bank financing to help petitioner’s father closed the purchase on date recording the deed and obtaining a mortgage from citibank in his own name christopher armbrust petitioner promptly moved into the house and the house served from then on as petitioner’s sole residence with petitioner making the mortgage payments respondent stipulated that as of date petitioner had made mortgage payments to citibank totaling dollar_figure with respect to the house about a week after the closing petitioner reimbursed his father for the closing costs an amount not in the record and for the dollar_figure downpayment percent of the dollar_figure purchase_price on date petitioner’s father executed a quitclaim_deed officially transferring ownership of the house to petitioner and his wife as tenants_by_the_entirety the house was the first residence that petitioner owned petitioner obtained the funds to reimburse his father in date by requesting a dollar_figure lump-sum_distribution from his retirement_plan account apt maintained a pension_plan named the armbrust paper tubes pension_trust aptpt at the time of petitioner’s distribution request apt was converting its pension_plan into a sec_401 plan the value of petitioner’s share of the aptpt as of the date distribution date was dollar_figure petitioner had made no contributions into the plan apt contributions and market returns made up the entire balance aptpt fulfilled petitioner’s request by withholding dollar_figure percent of dollar_figure for federal_income_tax distributing dollar_figure to petitioner and rolling over the remaining dollar_figure dollar_figure minus dollar_figure into petitioner’s new apt sec_401 plan account respondent stipulated and the court received into evidence a letter from citibank confirming that petitioner’s father purchased the home on petitioner’s behalf because petitioner’s credit rating was too low to qualify for a mortgage and confirming that petitioner used the proceeds from the aptpt distribution to reimburse his father for the closing costs aptpt issued two forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to petitioner for one form 1099-r reported the dollar_figure distribution listing a code indicating that the distribution was premature the other form 1099-r reported the dollar_figure as a rollover_distribution petitioner timely filed a federal_income_tax return properly reporting the dollar_figure in total distributions from the apt retirement_plan and properly including dollar_figure of the total in gross_income the inclusion of dollar_figure in gross_income put petitioner into a higher tax_bracket causing him to have a balance due of dollar_figure beyond the dollar_figure in federal_income_tax withholding on the distribution and beyond the dollar_figure in federal_income_tax withholding on his earnings_of dollar_figure from apt petitioner had no sources of income other than these two items and he claimed the standard_deduction the address petitioner listed on his form_1040 u s individual_income_tax_return is that of the house at issue respondent after examining petitioner’s federal_income_tax return issued a notice_of_deficiency determining that petitioner owed an additional dollar_figure in federal_income_tax for according to respondent the additional tax arises because the dollar_figure retirement_plan distribution was premature and because the distribution did not qualify for any of the exceptions to the 10-percent additional tax petitioner agrees that the distribution was premature but argues that the distribution satisfies the exception to the percent additional tax for taxpayers who use distribution proceeds to pay for qualified_acquisition_costs of a first-time home purchase i burden_of_proof discussion in general the court presumes that the commissioner’s determination set forth in a notice_of_deficiency is correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section sec_7491 the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount that title_26 the internal_revenue_code imposes sec_7491 the consideration of burden is moot here because no issue of material fact is in dispute and we therefore render our decision entirely by application of the law to undisputed facts ii 10-percent additional tax a the law pertaining to the 10-percent additional tax to discourage individuals from taking premature distributions from retirement plans congress enacted sec_72 imposing an additional tax of percent of the portion of such amount which is includible in gross_income sec_72 see also 106_tc_337 citing s rept pincite c b supp premature distributions frustrate the intention of saving for retirement and the committee bill to prevent this from happening imposes a penalty tax of 10-percent sec_4974 describes the various types of retirement accounts and plans whose distributions are subject_to the additional percent tax of sec_72 including individual_retirement_accounts iras described in sec_408 and b and pertinent here qualified_retirement_plans described in sec_401 and k congress enacted sec_72 to grant relief in certain circumstances from the 10-percent additional tax examples include premature distributions made as a result of the death of the taxpayer sec_72 because of the taxpayer’s being disabled sec_72 and to pay health insurance premiums for the taxpayer during certain periods of unemployment sec_72 in as part of the taxpayer_relief_act_of_1997 publaw_105_34 secs 111_stat_809 congress enacted two more exceptions to the 10-percent additional tax premature distributions for qualified_education_expenses sec_72 and pertinent to this case premature distributions for first- time home buyers sec_72 these two exceptions are available as long as the distribution comes from an individual_retirement_plan defined below with respect to first-time home purchases congress capped the exemption at a lifetime distribution limit of dollar_figure sec_72 as a result the total lifetime tax savings under this provision is dollar_figure dollar_figure times percent b application of the law to petitioner’s facts and circumstances petitioner asserts that he qualifies for relief from the 10-percent additional tax within the guidelines of sec_72 because he used the distribution to buy his first home respondent counters that petitioner does not qualify for the exception of sec_72 for two reasons first respondent asserts that the exception does not apply because petitioner withdrew his funds from an employer-sponsored qualified_retirement_plan instead of from an ira secondly respondent asserts that petitioner failed to show compliance with certain technical requirements including purchasing the residence within days of the distribution spending the entire dollar_figure for qualified_acquisition_costs and having no ownership in a prior principal_residence for at least years before the current acquisition to resolve this matter we first look to the statute which allows an exemption from the 10-percent additional tax as follows f distributions from certain plans for first home purchases --distributions to an individual from an individual_retirement_plan which are qualified first-time_homebuyer distributions as defined in paragraph distributions shall not be taken into account under the preceding sentence if such distributions are described in subparagraph a c d or e or to the extent paragraph does not apply to such distributions by reason of subparagraph b sec_72 the plain language of the title alerts the reader that only distributions from certain plans are entitled to the exclusion and the detail identifies the sole acceptable distribution as coming from an individual_retirement_plan the exceptions in the second sentence apply to situations that are not relevant to petitioner’s circumstances the code defines an individual_retirement_plan in sec_7701 stating that the term ‘individual retirement plan’ means-- a an individual_retirement_account described in sec_408 and b an individual_retirement_annuity described in sec_408 the definitions in sec_408 and b include solely iras petitioner’s distribution was from a pension_plan and therefore falls outside the protection of sec_72 even if for argument’s sake his distribution was from apt’s sec_401 plan the outcome would be the same both pensions and sec_401 plans are employer-sponsored retirement plans qualified under sec_401 and k respectively in other words the definition of iras in sec_408 and b simply does not include petitioner’s qualified_retirement_plan absent some constitutional defect conflicting provisions or ambiguous language none of which exist here our role is limited to interpreting the plain language of the statute as congress enacted it 534_us_438 the supreme court of the united_states has ‘stated time and again that courts must presume that a legislature says in a statute what it means and means in a statute what it says there when the words of a statute are unambiguous then this first canon is also the last judicial inquiry is complete ’ id pincite quoting 503_us_249 additionally more than a decade has passed since congress enacted sec_72 and f in and despite significant legislation in the retirement_plan area including the pension_protection_act of publaw_109_280 120_stat_780 congress has not amended the statute likewise this court has repeatedly declined to expand the exceptions under t e and f to include distributions from qualified_retirement_plans see eg uscinski v commissioner tcmemo_2005_124 education expenses paid from a sec_401 plan do not qualify for the exception of sec_72 milner v commissioner tcmemo_2004_111 no umbrella hardship exception for a distribution from a qualified_plan used to complete remodeling on an existing home to help purchase a replacement home and to cover medical disability thus petitioner is not entitled to relief under sec_72 or any other provision from the 10-percent additional tax on his dollar_figure distribution in from the apt retirement_plan this result renders irrelevant an analysis of respondent’s second contention regarding petitioner’s technical compliance with the statute finally in applying the statute to the facts of this case it appears odd that congress granted relief to distributions from iras but not from qualified_plans in the light of the circumstance that a taxpayer can transfer or roll over a balance from a qualified_retirement_plan into an ira however the house report discussing the enactment of sec_72 and f clearly shows that congress was focusing solely on iras making no mention of qualified_retirement_plans see h rept pincite 1997_4_cb_319 further the tax_court is a court of limited jurisdiction and lacks general equitable powers 484_us_3 40_tc_436 affd 331_f2d_422 7th cir we may not rewrite a law simply because we might ‘deem its effects susceptible of improvement ’ 516_us_235 quoting 464_us_386 in closing we note that we found petitioner to be sincere credible and forthright in the final analysis however the remedy for petitioner and for all taxpayers in his circumstances lies with congress not the judiciary see eg 123_tc_326 a remedy if any must originate with congress to reflect the foregoing decision will be entered for respondent
